Per Curiam.
The capias shows plainly on its face that it was intended to be returnable on the first day of term, which is the ’only day on which it could be made so.. Having such a recital in it, the writ furnished the 'means of its own correction, and the erroneous mention of a wrong day of the month should not vitiate it. One or the other day being incorrect, it must be held that the intention was to make the writ returnable on the day which would be legal. The writ, therefore, was valid.
Mandamus denied.